Order entered October 25, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00838-CV

                             KHOSROW SADEGHIAN, Appellant

                                                 V.

                                    DAVID JACO, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-13719

                                             ORDER
       Before the Court is the October 19, 2018 second request of Lanetta Williams, Official

Court Reporter for the 116th Judicial District Court, for an extension of time to file the reporter’s

record. We GRANT the request and extend the time to November 20, 2018. We caution Ms.

Williams that further requests for extension will be disfavored.


                                                       /s/    ADA BROWN
                                                              JUSTICE